Exhibit 10.5

Global BPO Services Corp.

125 High Street, 30th Fl.

Boston, MA 02110

                , 2008

Ares Corporate Opportunities Fund II, L.P.

C/O Ares Management, Inc.

1999 Avenue of the Stars

Suite 1900

Los Angeles, California 90067

Attn:                                 

Re: Management Rights

Ladies and Gentlemen:

You have requested that Global BPO Services Corp., a Delaware corporation (the
“Company”), grant certain management rights to Ares Corporate Opportunities Fund
II, L.P. (the “Investor”) so that the purchase by the Investor of $150 million
of Series A Convertible Preferred Stock to be issued by the Company pursuant to
the Preferred Stock Purchase Agreement, dated as of the date hereof among the
Company, the Investor and the other parties thereto, as such agreement may be
amended, supplemented or otherwise modified from time to time, and 7,500,000
warrants to be purchased from certain stockholders of the Company pursuant to
the Warrant Purchase Agreement, dated as of the date hereof among the Investor
and such stockholders, may qualify as a “venture capital investment” as
described in clause (d)(3)(i) of the U.S. Department of Labor Regulations §
2510.3-101 (the “DOL Regulation”). This letter will confirm our agreement that
the Investor will be entitled to the contractual management rights enumerated
below:

(1) The Company and its subsidiaries shall provide to the Investor true and
correct copies of all documents, reports, financial data and other information
as the Investor may reasonably request. Additionally, the Company shall permit
any authorized representatives designated by the Investor to visit and inspect
any of the properties of the Company and its subsidiaries or any of its
subsidiaries, including its and their books of account, and to discuss its and
their affairs, finances and accounts with its and their officers, all at such
times as the Investor may reasonably request.

(2) At any time during which the Investor does not have a representative
designated to serve on the Board of Directors of the Company, the Investor shall
have the right to designate one (1) observer who shall be entitled to attend all
meetings of the Company’s Board of Directors



--------------------------------------------------------------------------------

(the “Board”) (and all committees thereof) and receive copies of all materials
provided to the Board, including, without limitation, notices, minutes, consents
and any and all other materials provided to directors, provided that such
observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board. Such representative may participate in discussions
of matters brought to the Board and may address the Board with respect to the
Investor’s concerns regarding business issues facing the Company. At any time
that the composition of the board of managers or board of directors of any
subsidiary of the Company (a “Sub Board”) is not identical to the composition of
the Board, the Investor shall have the right to designate one (1) observer who
shall be entitled to attend all meetings of such Sub Board, receive copies of
all materials provided to such Sub Board, and address and participate in
discussions of matters brought to the Sub Board. The foregoing notwithstanding,
the Investor’s observer may be excluded from access to any material or meeting
or portion thereof if the Board or an applicable Sub Board determines in good
faith, upon advice of counsel, that such exclusion is reasonably necessary to
preserve the attorney-client privilege or to protect highly confidential
information considered to be trade secrets.

(3) The Investor (or any authorized representative designated by the Investor)
shall have the right to consult with and advise the management of the Company
and its subsidiaries, upon reasonable notice at reasonable times from time to
time, on all matters relating to the operation of the Company and its
subsidiaries.

(4) The Company agrees to consider, in good faith, the recommendations of the
Investor (or its authorized representative) in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

(5) The Company shall deliver to the Investor:

 

  a. as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company, and its
subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustment;

 

  b. as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
subsidiaries as of the end of such year, and consolidated statements of income
and cash flows of the Company and its subsidiaries for the year then ended
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis, except as otherwise noted therein,
together with an auditor’s report thereon of a firm of established national
reputation; and

 

2



--------------------------------------------------------------------------------

  c. to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended, actually prepared by
the Company as soon as available. So long as the Company is required to deliver
the reports contemplated under this subparagraph c., the Company will not be
obligated to deliver the reports provided under subparagraphs a. and b. above.

This letter may not be amended except by a written instrument signed by the
Investor and the Company.

The Company hereby further agrees that if legal counsel for the Investor
reasonably concludes that the rights granted hereby should be altered to
preserve the qualification of the Investor as a “venture capital operating
company” as defined in the DOL Regulation or otherwise to ensure that the assets
of the Investor are not considered “plan assets” for purposes of the Employee
Retirement Income Security Act of 1974, as amended, the Company will agree to
amendments to this letter to effect such alterations; provided that no such
alteration would result in a material adverse effect on the operation or
business of the Company.

The rights described herein shall terminate and be of no further force or effect
upon the Investor no longer holding any warrants or shares of capital stock of
the Company or securities convertible into or exercisable for shares of capital
stock of the Company (the “Company Securities”).

Subject to clause (i) of the preceding paragraph, if the Company engages in a
restructuring or similar transaction, any resulting entity or entities shall be
subject to this Agreement in the same manner as the Company.

The Company hereby further agrees that the Investor may transfer the rights
granted to it hereunder to any other investment vehicle managed by affiliate of
the Investor to whom it transfers all or any of the Company Securities.

Very truly yours,

 

GLOBAL BPO SERVICES CORP.     STREAM HOLDINGS CORPORATION By:  

 

    By:   

 

Name:       Name:    Title:       Title:   

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

 

ARES CORPORATE OPPORTUNITIES FUND II, L.P.   By:   ACOF MANAGEMENT II, L.P., Its
General Partner     By:   ACOF OPERATING MANAGER II, L.P., Its General Partner  
    By:   ARES MANAGEMENT, INC., Its General Partner By:  

 

Name:   Title:  

 

4